 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    INGRID CRAWFORD SMITH and A.C.,                   No. 18-cv-01526-DAD-JLT
      individually and as successors in interest to
12    decedent AUGUSTUS JOSHUA
      CRAWFORD,
13                                                      ORDER APPOINTING GUARDIAN AD
                         Plaintiffs,                    LITEM
14
              v.                                        (Doc. No. 6)
15
      CITY OF BAKERSFIELD,
16    BAKERSFIELD POLICE
      DEPARTMENT, COUNTY OF KERN,
17    BAKERSFIELD POLICE CHIEF LYLE
      MARTIN IN HIS INDIVIDUAL AND
18    OFFICIAL CAPACITIES, OFFICER
      WARREN MARTIN, and DOES 1 to 10,
19    inclusive,
20                       Defendants.
21

22           On December 26, 2018, Tyshika Williams filed a petition to be appointed guardian ad

23   litem for plaintiff A.C. for purposes of this action. (Doc. No. 6.)

24           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c),

25   to safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177,

26   1181 (9th Cir. 2011). Rule 17 provides that “[t]he court must appoint a guardian ad litem—or

27   issue another appropriate order—to protect a minor or incompetent person who is unrepresented

28   /////
                                                        1
 1   in an action.” Fed. R. Civ. P. 17(c)(2). Local Rule 202(a) of this court further states, in pertinent

 2   part:
                    Upon commencement of an action or upon initial appearance in
 3                  defense of an action by or on behalf of a minor . . . the attorney
                    representing the minor or incompetent person shall present . . . a
 4                  motion for the appointment of a guardian ad litem by the Court, or
                    . . . a showing satisfactory to the Court that no such appointment is
 5                  necessary to ensure adequate representation of the minor or
                    incompetent person. See Fed. R. Civ. P. 17(c).
 6

 7   The decision to appoint a guardian ad litem “must normally be left to the sound discretion of the

 8   trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986).

 9           Tyshika Williams petitions the court to appoint her as guardian ad litem to her child,

10   plaintiff A.C., a minor under the age of eighteen. (Doc. No. 6.) Petitioner states that she is the

11   biological mother to plaintiff A.C., and that she will represent and protect the interests of plaintiff

12   A.C. (Id. at 4–5.) Finding good cause, the court grants the petition (Doc. No. 6) and appoints

13   Tyshika Williams guardian ad litem of A.C., a minor and plaintiff in this action.

14   IT IS SO ORDERED.
15
         Dated:    January 2, 2019
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
